Citation Nr: 0912220	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-06 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a claimed left hip 
disability (piriformis syndrome) to include as secondary to 
the service connected disability.

2.  Entitlement to service connection for a right foot 
disability.

3.  Entitlement to service connection for a left foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from December 1969 to July 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming service connection for left and right 
foot disabilities.  VA outpatient treatment records show that 
the Veteran has been diagnosed with bilateral hallux valgus 
and hammertoes.  Moreover, the Veteran, in a statement of 
April 2004 has stated that his foot problems are due to 
service when he wore boots which were too small for him.  He 
further stated that he did not report hammertoes in service 
because it took two years for them to develop.  The Veteran 
is competent to state when he first noticed hammertoes.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes 
that the first report of the Veteran seeking treatment for 
pain on his feet are outpatient records of February 2003.  At 
the time he reported that he believed his hammertoes were due 
to wearing boots which were too small for him.  

Pursuant to 38 U.S.C.A. § 5103A(d), VA will provide a medical 
examination or obtain a medical opinion if the record 
including lay or medical evidence contains competent evidence 
of a disability that may be associated with an event, injury, 
or disease that occurred in service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also 38 C.F.R. § 3.159(c) (4) (2008).  In this appeal, there 
is no medical opinion addressing the question of whether 
there exists a medical relationship, if any, between service 
and the Veteran's disabilities of the left and right foot; 
such a medical opinion would be helpful in resolving these 
claims.  See 38 U.S.C.A. § 5103A (d) (2) (West 2002); 38 
C.F.R. § 3.159(c) (4) (2008); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  An examination is needed in order to 
obtain an informed opinion as to the relationship between the 
currently claimed disabilities and service.

In regard to the appeal for service connection for a hip 
disability, the evidence tends to establish that there is 
piriformis syndrome.  The claims file was not made available 
to the examiner for review and it is not known whether the 
examiner (s) were aware that the veteran is service-connected 
for myositis ossificans of the left lower extremity.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination in order to determine the 
nature and etiology of his claimed left 
and right foot disabilities, 
specifically his diagnosed bilateral 
hallux valgus and hammertoes.  All 
indicated tests and studies should be 
conducted. The claims folder should be 
made available to the examiner for 
review before the examination.  After 
the completion of the examination, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not that the Veteran's bilateral hallux 
valgus and hammertoes are etiologically 
related to any event or injury in 
service, including wearing the wrong 
size boots.  The reasons and bases for 
all opinions should be provided.

2.  The appellant should be scheduled 
for a VA examination for the purpose of 
determining whether there is any 
relationship between piriformis 
syndrome and service connected 
disability, to include the left knee 
disorder and myositis ossificans of the 
left lower extremity.  The claims file 
must be made available to the examiner.  
The examiner should determine whether 
service connected disability caused or 
aggravated the piriformis syndrome.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


